EXHIBIT UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE HANCOCK FABRICS, INC. AND SUBSIDIARIES, ET. AL. CASE NUMBER: 07-10353 (BLS) OFFICE OF UNITED STATES TRUSTEE - REGION 3 FOR THE QUARTER ENDING October 3, 2009 TABLE OF CONTENTS Statement/Report Page Number Post-Confirmation Quarterly Summary Report 2 Consolidated Balance Sheet 3 Allocation of Disbursements among Legal Entities 4 Page 1 of 4 OFFICE OF THE UNITED STATES TRUSTEE – REGION 3 POST-CONFIRMATION QUARTERLY SUMMARY REPORT Debtor’s Name: Hancock Fabrics, Inc. and Subsidiaries Bankruptcy Number: 07-10353 Date of Confirmation: August 1, 2008 Reporting Period (month/year):July 5 – Oct 3, 2009 (000's) Beginning Cash Balance: 2,752 All receipts received by the debtor: Cash Sales: 65,766 Collection of Accounts Receivable: 372 Proceeds from Litigation (settlement or otherwise): 0 Sale of Debtor’s Assets: 3 Capital Infusion pursuant to the Plan: 0 Total of cash received: 66,141 Total of cash available: 68,893 Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor: Disbursements made under the plan, excluding the administrative claims of bankruptcy professionals: (1 ) Disbursements made pursuant to the administrative claims of bankruptcy professionals: (225 ) All other disbursements made in the ordinary course: (65,209 ) Total Disbursements (65,435 ) Ending Cash Balance 3,457 Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge and belief. Date: October 29, 2009 Signature/s/ Robert W. Driskell Name/Title: Robert W. Driskell Chief Financial Officer Page 2 of 4 Balance Sheet (in 000's) July 4, Oct 3, 2009 2009 Assets Current assets: Cash and cash equivalents 2,751 3,457 Receivables, less allowance for doubtful accounts 3,945 3,573 **Inventories 98,339 103,927 Income taxes refundable - - Prepaid expenses 2,521 2,384 Total current assets 107,556 113,341 Property and equipment, at depreciated cost 43,675 42,955 Other assets 8,546 8,350 Total assets 159,777 164,646 Liabilities and Shareholders' Equity Liabilities not subject to compromise Accounts payable 19,088 24,819 Credit facility: Revolver 31,515 27,355 Credit facility: Notes 21,313 21,553 Discount on Notes (9,521) (8,938) Accrued liabilities 14,344 15,920 Other pre-petition obligations 1,748 1,744 Capital Lease Obligations 3,241 3,217 Postretirement benefits other than pensions 2,247 2,324 Pension and SERP liabilities 22,564 23,071 Other liabilities 7,900 7,782 Liabilities subject to compromise Accounts payable - - Accrued liabilities - - Income taxes payable - - Capital Lease Obligations - - Postretirement benefits other than pensions - - Pension and SERP liabilities - - Other liabilities - - Total liabilities 114,439 118,847 Total shareholders' equity 45,338 45,763 Total liabilities and shareholders' equity 159,777 164,610 Page 3 of 4 Allocation of Disbursements among Legal Entities For the Post-Confirmation quarterly period ending October 3, 2009 (in 000's) Case # July 4, 2009 Oct 3, 2009 Hancock Fabrics, Inc. 07-10353 28,282 23,720 Hancock Fabrics, LLC 07-10360 1,541 1,358 Hancock Fabrics of Michigan, Inc. 07-10354 0 0 HF Merchandising, Inc 07-10358 27,376 39,788 Hancockfabrics.com, Inc. 07-10357 402 530 HF Enterprises, Inc. 07-10359 12 20 HF Resources, Inc. 07-10356 12 20 57,875 65,435 Revenue allocation by entity July 4, 2009 Oct 3, 2009 Hancock Fabrics, Inc. 55,776 62,557 Hancock Fabrics, LLC 2,342 2,447 Hancock Fabrics of Michigan, Inc. - - Hancockfabrics.com, Inc. 698 1,134 58,816 66,138 Footnote: Provided for the purpose of calculating the US Trustee fees under 28 USC Section 1930 (a). Expenses were allocated to Hancock Fabrics, Inc., Hancock Fabrics, LLC, Hancock Fabrics MI, Inc., and Hancockfabrics.com, Inc. based on the revenue of the entities.The amounts for HF Merchandising, Inc., HF Enterprises, Inc. and HF Resources, Inc. were based on actual expenditures. Page 4 of
